UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7225



In Re: CHAUNCEY ALEXANDER HOLLIS,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CR-91-116)


Submitted:   December 13, 2000            Decided:   January 18, 2001


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Chauncey Alexander Hollis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chauncey Alexander Hollis filed a petition for writ of manda-

mus seeking an order directing the district court to act on his

motion filed under Fed. R. Civ. P. 60(b). The motion has been pend-

ing in the district court without action since February 12, 1999,

and Hollis contends that the delay in the district court has been

unduly excessive.   In its response to the mandamus petition, the

Government stated that Hollis has not been prejudiced by the delay

because the motion is meritless.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987)

(citing Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976)).   We decline to exercise our supervisory power to take the

extraordinary action of issuing a writ of mandamus in this case.

However, the district court is now on notice of Hollis’ claim that

the delay in acting on the motion has been excessive, and we trust

that the district court will act on the motion expediently. There-

fore, although we grant Hollis leave to proceed in forma pauperis,

we deny the petition for writ of mandamus without prejudice to

Hollis’ right to file another mandamus petition if the district

court does not act on the motion within ninety (90) days after the

date of this opinion.    We also deny Hollis’ motion for default

judgment and dispense with oral argument because the facts and




                                   2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                3